                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

  IN RE:
                                                      CHAPTER 13
  REGINALD C. MORELAND, JR.,                          CASE NO. 19-48894-MBM
                              DEBTOR.                 JUDGE MARCI B. MCIVOR
  _______________________________________/

   TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM FILED ON BEHALF OF
  CAVALRY SPV I, LLC AS ASSIGNEE OF TD AUTO FINANCE, LLC / CHRYSLER
                    FINANCIAL (PACER CLAIM NO. 2-1)

        NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm. Ruskin, and
objects to the Proof of Claim filed on behalf of Cavalry SPV I, LLC As Assignee Of TD Auto
Finance, LLC / Chrysler Financial (PACER Claim No. 2-1), and in support thereof states as
follows:

       1.      Based on the documentation attached to the Proof of Claim, enforcement of the
underlying claim is barred by the applicable Statute of Limitations. Accordingly, the Proof of
Claim must be disallowed pursuant to 11 U.S.C. Section 502(b)(1).

       WHEREFORE, the Chapter 13 Standing Trustee requests that this Honorable Court
disallow the Proof of Claim filed on behalf of Cavalry SPV I, LLC As Assignee Of TD Auto
Finance, LLC / Chrysler Financial (PACER Claim No. 2-1) on June 18, 2019 in its entirety, and
grant any further and other relief as this Court deems equitable and just, including entering an
Order absolving the Trustee from any duty to recoup disbursements previously made to Cavalry
SPV I, LLC As Assignee Of TD Auto Finance, LLC / Chrysler Financial.

                              OFFICE OF DAVID WM. RUSKIN, STANDING
                              CHAPTER 13 TRUSTEE

  Dated: August 13, 2019        By: __/s/ Lisa K. Mullen_____
                                DAVID WM. RUSKIN (P26803)
                                LISA K. MULLEN (P55478)
                                THOMAS D. DECARLO (P65330)
                                1100 Travelers Tower
                                26555 Evergreen Road
                                Southfield, MI 48076-4251
                                Telephone (248) 352-7755




 19-48894-mbm        Doc 29    Filed 08/13/19    Entered 08/13/19 10:12:17       Page 1 of 5
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT
  IN RE:
                                                       CHAPTER 13
  REGINALD C. MORELAND, JR.,                           CASE NO. 19-48894-MBM
                              DEBTOR.                  JUDGE MARCI B. MCIVOR
  _______________________________________/

                              (PROPOSED)
    ORDER DISALLOWING THE PROOF OF CLAIM FILED ON BEHALF OF
  CAVALRY SPV I, LLC AS ASSIGNEE OF TD AUTO FINANCE, LLC / CHRYSLER
                    FINANCIAL (PACER CLAIM NO. 2-1)

        This matter came on for hearing upon the Objection to Proof of Claim filed by the Chapter
13 Standing Trustee pursuant to L.B.R. 3007-1 (E.D.M.), the Objection having been served with
the Notice of Objection to Claim in accordance with the local bankruptcy rules, the requisite time
for a response having passed, no response to the Objection having been timely filed and served,
and the Court being otherwise sufficiently advised in the premises;

       IT IS HEREBY ORDERED that the Proof of Claim filed on behalf of Cavalry SPV I, LLC
As Assignee Of TD Auto Finance, LLC / Chrysler Financial (PACER Claim No. 2-1) on June 18,
2019 in the amount of $13,348.18 is disallowed;

       IT IS HEREBY FURTHER ORDERED that to the extent that the Chapter 13 Standing
Trustee has previously made disbursements to such Creditor, the Trustee shall not be obligated to
recoup the same.




                                           EXHIBIT 1




 19-48894-mbm        Doc 29     Filed 08/13/19    Entered 08/13/19 10:12:17        Page 2 of 5
        Form B20B (Official Form 20B)
        12/1/2010
                                                 UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION - DETROIT
            IN RE:
            REGINALD C. MORELAND, JR.,                                             CHAPTER 13 Proceeding
                                    DEBTOR.                                        CASE NO. 19-48894-MBM
            AKA or DBA (if any:                                                    JUDGE MARCI B. MCIVOR

            Address(es):
            25775 Catalina St.
            Southfield, MI 48075-0000
            , -
            Social Security Number(s):
            XXX-XX-2787
            Employer’s Tax Identification (EIN) No(s). (if any):
            _______________________________________/


             NOTICE OF OBJECTION TO CLAIM FILED ON BEHALF OF CAVALRY SPV I, LLC AS ASSIGNEE OF TD AUTO
                              FINANCE, LLC / CHRYSLER FINANCIAL (PACER CLAIM NO. 2-1)

       The Chapter 13 Standing Trustee has filed an objection to your claim in this bankruptcy case.

        Your claim may be reduced, modified, or disallowed. You should read these papers carefully and discuss them with your attorney,
if you have one.

       If you do not want the court to deny or change your claim, then on or before September 19, 2019 you or your lawyer must:

                  1.       File with the court a written response to the objection, explaining your position, at:

                                                                  U.S. Bankruptcy Court
                                                               211 W. Fort Street, Suite 2100
                                                                    Detroit, MI 48226

                           If you mail your response to the court for filing, you must mail it early enough so that the
                           court will receive it on or before the date stated above. All attorneys are required to file
                           pleadings electronically.

                           You must also mail a copy to:

                           John A Steinberger & Associates Pc, 17515 West Nine Mile Rd #420, Southfield, MI 48075-0000
                           David Wm. Ruskin, 26555 Evergreen Rd., Ste 1100, Southfield, MI 48076
                           CAVALRY SPV I, LLC AS ASSIGNEE OF TD AUTO FINANCE, LLC / CHRYSLER FINANCIAL, 500
                           SUMMIT LAKE DRIVE, STE. 400, VALHALLA, NY 10595

       2.         Attend the hearing on the objection, scheduled to be held on September 26, 2019, at 10:00 a.m., in Courtroom 1875, United States
Bankruptcy Court, 211 W. Fort Street, Detroit, Michigan, unless your attendance is excused by mutual agreement between yourself and the objector’s
attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trial conference only; neither testimony nor
evidence will be received. A pre-trial scheduling order may be issued as a result of the pre-trial conference.)

       If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your claim, in which
event the hearing will be canceled, and the objection sustained.

                                               OFFICE OF DAVID WM. RUSKIN, STANDING
                                               CHAPTER 13 TRUSTEE

          Dated: August 13, 2019                   By: ___/s/ Lisa K. Mullen_______
                                                   DAVID WM. RUSKIN (P26803)
                                                   LISA K. MULLEN (P55478)
                                                   THOMAS D. DECARLO (P65330)
                                                   Attorneys for Chapter 13 Trustee, David Wm. Ruskin
                                                   1100 Travelers Tower
                                                   26555 Evergreen Road
                                                   Southfield, MI 48076-4251
                                                   Telephone (248) 352-7755




         19-48894-mbm              Doc 29         Filed 08/13/19            Entered 08/13/19 10:12:17                Page 3 of 5
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT
  IN RE:
                                                           CHAPTER 13
  Reginald C. Moreland, Jr.,
                                                           CASE NO. 19-48894-MBM
                              DEBTOR.
                                                           JUDGE MARCI B. MCIVOR
  _______________________________________/

   CERTIFICATE OF SERVICE OF TRUSTEE’S OBJECTION TO THE PROOF OF
  CLAIM FILED ON BEHALF OF CAVALRY SPV I, LLC AS ASSIGNEE OF TD AUTO
        FINANCE, LLC / CHRYSLER FINANCIAL (PACER CLAIM NO. 2-1)

       I hereby certify that on August 13, 2019, I electronically filed the Trustee’s Objection to the
Proof of Claim filed on behalf of Cavalry SPV I, LLC As Assignee Of TD Auto Finance, LLC /
Chrysler Financial (PACER Claim No. 2-1) With (Proposed) Order Disallowing the Proof of Claim
filed on behalf of Cavalry SPV I, LLC As Assignee Of TD Auto Finance, LLC / Chrysler Financial
(PACER Claim No. 2-1), Notice of Objection to Claim filed on behalf of Cavalry SPV I, LLC As
Assignee Of TD Auto Finance, LLC / Chrysler Financial (PACER Claim No. 2-1) and Certificate of
Service with the Clerk of the Court using the ECF system which will send notification of such filing
to the following:
       The following parties were served electronically:
               JOHN A STEINBERGER & ASSOCIATES PC
               17515 WEST NINE MILE RD #420
               SOUTHFIELD, MI 48075-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               REGINALD C. MORELAND, JR.
               25775 CATALINA ST.
               SOUTHFIELD, MI 48075-0000

               CAVALRY SPV I, LLC AS ASSIGNEE OF
               TD AUTO FINANCE, LLC / CHRYSLER FINANCIAL
               500 SUMMIT LAKE DRIVE, STE. 400,
               VALHALLA, NY 10595



                                     _____/s/ Vanessa Wild_____________
                                     Vanessa Wild
                                     For the Office of David Wm. Ruskin
                                     Chapter 13 Standing Trustee-Detroit
                                     1100 Travelers Tower
                                     26555 Evergreen Road
                                     Southfield, MI 48076-4251
                                     (248) 352-7755

 19-48894-mbm         Doc 29     Filed 08/13/19     Entered 08/13/19 10:12:17           Page 4 of 5
19-48894-mbm   Doc 29   Filed 08/13/19   Entered 08/13/19 10:12:17   Page 5 of 5
